Citation Nr: 1136338	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  04-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for Osler-Weber-Rendu syndrome (also known as hereditary hemorrhagic telangiectasia), due to VA treatment, including 1984 septoplasty surgery.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, including major depression and anxiety, including as secondary to Osler-Weber-Rendu syndrome due to VA treatment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) ) in San Diego, California, which denied the claims on appeal.  During the course of the appeal, jurisdiction of the claims files has been transferred to the Los Angeles, California, RO.  The Board Remanded the appeal in February 2007 and in June 2010.

The Veteran requested a Travel Board hearing.  The requested hearing was scheduled in May 2011.  The Veteran failed to appear for the scheduled hearing and has not requested that the hearing be rescheduled and has not indicated that he had good cause for his failure to appear.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(c), (e) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that VA treatment, to include surgical procedures, beginning with a 1984 septoplasty, aggravated the symptoms and course of Osler-Weber-Rendu syndrome (also known as hereditary hemorrhagic telangiectasia).  In 2007, the Board Remanded the appeal so that all available VA records from 1970 could be obtained, including records from 1983 through 1988.  Unfortunately, only records from 1988 to the present are associated with the claims file.  The Board is unable to find any notation that an exhaustive search has been conducted for records prior to 1988 and that those records are unavailable.  Therefore, Remand of the appeal is again required.

The Board notes that extensive VA clinical records, including more than 11 volumes of original medical records, were obtained after the Board's 2007 Remand, and are associated with the claims files as volumes 7 through 11 of the claims files.  The Board further notes that original VA records obtained from Loma Linda VA Medical Center (VAMC) dated from 1988 to 1994 are associated with the claims files, and the earliest of those original medical records is in a medical records folder marked "Vol. I of VI."  The Board notes that each of the six volumes comprising volumes I to VI from Loma Linda VAMC is associated with the record.  This suggests that all volumes of treatment records from the Loma Linda VAMC were obtained.  Therefore, the Veteran should be asked to provide any additional information he may remember about the treating VA faculties and dates of treatment prior to 1988.  Then, another attempt to obtain VA records should be made.  

The 1988 and 1989 VA records reflect that a septoplasty was performed in 1987 or early 1988 at "Parkview."  The Veteran should be asked to further identify "Parkview."  If that facility and its location can be identified, attempt to obtain records.  

The Board's 2007 Remand directed that VA clinical records after 2004 be associated with the claims files.  Those records should be obtained.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Copies of treatment records during this period, rather than originals, are adequate for purposes of this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify each VA facility at which he was treated prior to 1988.  Ask the Veteran to provide any information he remembers about his treatment at Loma Linda VA Medical Center, or any other VA facility, prior to 1988.  

2.  Then, contact each VA facility at which the Veteran believes he was treated prior to 1988 and request that facility to search for any and all records related to the Veteran.  If any identified VA facility is unable to locate records for treatment of the Veteran prior to 1988, to include Loma Linda VA Medical Center, ask the facility to search for administrative records as well as clinical records.  Request a negative response if no records are located.

3.  Ask the Veteran to identify the faculty referenced as "Parkview" in the 1988 and 1989 VA records.

4.  Ask the Veteran to provide a list of any and all non-VA facilities at which he received medical treatment during the period from his 1970 service discharge until 1988, to the extent of his best recollection.  Request identified records.

5.  Obtain copies of VA clinical records from September 2005 to the present.  

6.  After the actions described in paragraphs #1 through #5 above are conducted to the extent possible, the reviewer who provided a November 2009 opinion, or a similarly-qualified reviewer, should address the following:

      (i) Is it at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran developed additional disability with regard to his Osler-Weber-Rendu syndrome (HHT) in connection with VA surgical procedures to the Veteran's nose (to include, but not limited to, March 1994 VA ligation of the internal maxillary artery and June 1997 VA right medial maxillectomy)?  

      (ii) Is it at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran developed additional disability with regard to his Osler-Weber-Rendu syndrome (HHT) in connection with VA treatment other than surgical treatment?  
      In determining whether there was "additional disability" due to HHT due to VA treatment, compare the severity of HHT before each episode of VA treatment to the severity of HHT after the treatment.  

      (iii) Please explain how the severity of HHT after VA surgical procedures to the nose compared to the severity of HHT prior to the VA surgical treatment.  If it is your opinion that non-surgical VA treatment result in additional disability due to HHT, explain how the severity of HHT after VA treatment compared to the severity of HHT prior to the VA treatment.

      (iv) Please explain the expected progression of HHT, and provide an opinion as to whether any VA surgical treatment to the nose, or non-surgical VA treatment, aggravated HHT beyond the expected natural progression of the disorder.  

	(v) If, and only if, the Veteran developed additional disability due to Osler-Weber-Rendu syndrome in connection with VA treatment, provide opinions as to: (1) whether it is at least as likely as not that this additional disability was reasonably foreseeable; and (2) whether it is at least as likely as not that this additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment. 

	(vi) If, and only if, the Veteran developed additional disability due to Osler-Weber-Rendu syndrome in connection with VA treatment, provide opinion as to whether the Veteran incurred a psychiatric disorder as a result of HHT.

In answering the questions posed above, the reviewer should consider the Veteran's statements as to the effect of VA treatment on HHT.

A complete rationale should be expressed for all opinions provided.  If the reviewer finds that examination of the Veteran is necessary in order to address items enumerated above, that examination should be accomplished. 

7.  Thereafter, the claims should be re-adjudicated.  If any benefit sought remains denied, an SSOC should be furnished to the Veteran and his representative. An appropriate response time should be provided. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

